1

2

3

4

5

6

7

8                             IN THE UNITED STATES DISTRICT COURT

9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MANUEL CALDERA,                                     No. 2:19-CV-0047-WBS-DMC-P

12                         Plaintiff,
                                                          ORDER
13           v.

14    SNYDER, et al.,

15                         Defendants.

16

17                    Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to 42

18   U.S.C. § 1983.

19                    Before the court is plaintiff’s motion for the appointment of a Guardian Ad Litem

20   or Counsel (ECF No. 18). The court finds that the limited appointment of counsel for plaintiff is

21   warranted and will partially grant plaintiff’s motion. The court will appoint counsel for the

22   limited purpose of completing discovery. Daniel S. Linhardt has been selected from the court’s

23   pro bono attorney panel to represent plaintiff and has agreed to be appointed for the limited

24   purpose of completing discovery.

25   ///

26   ///

27   ///

28   ///

                                                          1
1                      Also before the court is plaintiff’s motion for a protective order (ECF No. 21).

2    Plaintiff states that he was served with a notice of his deposition on July 11, 2019, for a

3    deposition to take place on August 29, 2019.1 According to plaintiff, and as discussed in more

4    detail in the order issued herewith regarding the appointment of a guardian ad litem or counsel,

5    plaintiff contends he suffers from an intellectual and developmental disability that renders him

6    unable to comprehend his claims. Plaintiff seeks a protective order in the form of an order

7    appointing counsel, assigning a staff assistant, or allowing another inmate to assist him in

8    answering written deposition questions. Given the appointment of counsel ordered herein, the

9    court finds that issuance of the requested protective order regarding plaintiff’s deposition is also

10   warranted to the extent plaintiff seeks counsel to assist him with his deposition.

11                     Accordingly, IT IS HEREBY ORDERED that:

12                     1.       Plaintiff’s motion for the appointment of a Guardian Ad Litem or Counsel

13   (ECF No. 18) is partially granted and Daniel S. Linhardt is appointed as counsel for plaintiff in

14   the above entitled matter for the limited purpose of completing discovery.

15                     2.       Plaintiff’s motion for a protective order (ECF No. 21) is granted.

16                     3.       Daniel S. Linhardt’s appointment will terminate upon the expiration of the

17   discovery deadline, or any extension of the discovery deadline. Prior to the termination of the

18   appointment, the court will accord counsel the option of proceeding as plaintiff’s appointed

19   counsel. If counsel does not wish to continue his representation of plaintiff after he has carried

20   out his limited purpose appointment, the court will consider appointing new counsel for plaintiff,

21   if deemed appropriate at that time.

22                     4.       Appointed counsel shall notify Sujean Park at (916) 930-4278, or via email

23   at spark@caed.uscourts.gov if he has any questions related to the appointment.

24   ///

25   ///

26   ///

27
              1
                        Defendants have voluntarily withdrawn their notice of plaintiff’s deposition pending the court’s
28   resolution of the instant motion for a protective order.

                                                                 2
1                  5.     The Clerk of the Court is directed to serve a copy of this order on Daniel S.

2    Linhardt, Law Office of Daniel S. Linhardt, 791 W. View Ct., Diamond Springs, California

3    95619.

4

5    Dated: November 14, 2019
                                                         ____________________________________
6                                                        DENNIS M. COTA
                                                         UNITED STATES MAGISTRATE JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                     3
